AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT, made this 23rd day of October, 2008, by and between Saia, Inc.,
a Delaware corporation (“Saia”) and Richard D. O’Dell (the “Executive”).

WITNESSETH:

WHEREAS, Saia and the Executive entered into an Employment Agreement on
October 24, 2006 pursuant to which the Executive agreed to serve as President
and Chief Executive Officer of Saia (the “Agreement”); and

WHEREAS, the parties retained the right to amend the Agreement pursuant to
Section 25 thereof; and

WHEREAS, the parties desire to amend certain provisions of the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, effective as of January 1, 2009, except as otherwise set forth
herein, the Agreement is amended as follows:

1. Section 8(c) and (d) are amended to read as follows:



  (c)   Saia shall pay to the Executive as a severance benefit an amount equal
to two times his annual rate of base salary immediately preceding his
termination of employment, paid in a lump sum on the first day of the seventh
month immediately following the Executive’s last day of employment with Saia.



  (d)   Saia shall pay to the Executive a pro rated target bonus based on the
actual portion of the fiscal year elapsed prior to the termination of
Executive’s employment under Saia’s target bonus plan for the fiscal year in
which his termination of employment occurs as if the target had been exactly
met. Such payment shall be made in a lump on the first day of the seventh month
immediately following the Executive’s last day of employment with Saia. Interest
on such target bonus shall accrue during the six month period at a reasonable
rate to be determined by Saia.

2. Section 8(f) is amended to read as follows:



  (f)   During the period of 24 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable under the
applicable program, his spouse) shall remain covered by the employee benefit
plans and programs that covered him immediately prior to his termination of
employment as if he had remained in employment for such period; provided,
however, that there shall be excluded for this purpose (i) any plan or program
providing payment for time not worked (including without limitation holiday,
vacation, and long- and short-term disability), (ii) any perquisite program, and
(iii) except as provided in paragraph 8(g) hereof any equity based or executive
compensation plan. In the event that the Executive’s participation in any such
employee benefit plan or program is barred (other than as provided herein), Saia
shall arrange to provide the Executive with substantially similar benefits. Any
medical insurance coverage for such two-year period pursuant to this subsection
(f) shall become secondary upon the earlier of (i) the date on which the
Executive begins to be covered by comparable medical coverage provided by a new
employer, or (ii) the earliest date upon which the Executive becomes eligible
for Medicare or a comparable Government insurance program. Notwithstanding the
preceding, to the extent required to comply with Section 409A of the Code,
(i) coverage under such employee benefit plans and programs or substantially
similar benefits shall be provided at the Executive’s after-tax expense for the
six month period following the date of the Executive’s termination of
employment, and (ii) in the event that any such employee benefit plans or
programs constitute a reimbursement or in-kind benefit plan within the meaning
of Section 409A of the Code (including, but not limited to, medical coverage
that is provided under a self-insured medical expense reimbursement plan
maintained by Saia, as defined in Section 105(h) of the Code), (a) the amount of
expenses eligible for reimbursement or to be provided as an in-kind benefit
hereunder during a calendar year may not affect the expenses eligible for
reimbursement or to be provided as an in-kind benefit in any other calendar year
(subject, in the case of a self-insured medical expense reimbursement plan, to
any applicable limit on the amount of medical expenses that may be reimbursed
over some or all of the period hereunder), (b) the reimbursement of eligible
expenses shall be made on or before the last day of the calendar year following
the calendar year in which the expenses were incurred, and (c) the right to
reimbursement or in-kind benefits hereunder shall not be subject to liquidation
or exchange for another benefit. The value of the coverage or substantially
similar benefits, determined as of Executive’s termination date, during said six
month period and any interest thereon, as described below, shall be paid on the
date six months following the date of Executive’s termination of employment.
Interest on the cost of such coverage or substantially similar benefits shall
accrue during the six month period at a reasonable rate to be determined by
Saia.

3. Section (b) of Exhibit A is amended to read as follows:

(b) The Gross-Up Payment with respect to a Payment shall be paid on the first
day of the seventh month immediately following the Executive’s last day of
employment with the Corporation. If the amount of such Gross-Up Payment or
portion thereof cannot be finally determined on or before such day, Saia shall
pay to the Executive on such date an estimate, as determined in good faith by
Saia, of the amount of such Gross-Up payments and shall pay the remainder of
such payments (together with interest at the Federal short-term rate provided in
Section 1274(d)(1)(C)(i) of the Code) promptly upon determination, but in any
event no later than the last day of the calendar following the calendar year in
which the Executive is required to remit the Excise Tax. At the time that
payments are made under Section 8(h) and this Exhibit A, Saia shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including, without
limitation, any opinions or other advice Saia has received from outside counsel,
auditors or consultants (and any such opinions or advice which are in writing
shall be attached to the statement).

IN WITNESS WHEREOF, the parties have executed this Amendment on the 23rd day of
October, 2008.

     
EXECUTIVE
  SAIA, INC.
/s/ Richard D. O’Dell
  /s/ Herbert A. Trucksess III
 
   
Richard D. O’Dell
  By:Herbert A. Trucksess III
Chairman of the Board
 
  ATTEST

          /s/ James A. Darby } By: James A. Darby /s/ James A. Darby     By:
James A. Darby

